Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 17-18, 20, 24-25, 27-29 and 35-38 are pending in this application.
The terminal disclaimer filed on 11/20/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending applications 16/361273, 16/361460, 16/361463, 16/361456, 16/361271 and 15/741458 are already of record.  
The rejection of claims 36-37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, outstanding from the previous Office action of 6/16/2021 is withdrawn in view of amendment to said claims filed on 12/13/2021.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claims 17-18, 20, 24-25, 27-29 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Payne et al. (US 4,670,041, hereinafter, Payne) and The Pesticide Manual in view of Gewehr et al. (US 2008/0234131), Heap, Cross et al., Kraus et al. (US 2014/0309116), and Young (US 2016/0000074) for the reasons of record set forth in the Office action of 6/16/2021.  
Payne (US 4,670,041) disclose the herbicidal activity of cinmethylin, which is ([Symbol font/0xB1])-2-exo-(2-methylbenzyloxy)-1-methyl-4-isopropyl-7-oxabicyclo[2.2.1]heptane.  See column 31, lines 19-20, 23-24; see also Embodiment 9 and 10 in columns 35-36; claims 24-31, 64-66.  Selective or total herbicidal activity pre-emergence and post-emergence is disclosed, being “particularly active with respect to grassy weeds” (emphases added) (column 30, lines 52-68).  Use in crops such as cotton, soybeans, peanuts, wheat, and rice is disclosed (column 30, lines 64-68; see column 67, list of weeds).  Application to the plant, foliage, soil and locus of undesired plants is disclosed (column 31, first paragraph).  Preferable application rate of cinmethylin is disclosed as about 0.1 to 5 kg/ha (column 31, lines 14-18).  Formulation with inert carriers and/or surface active agents is disclosed (column 31, line 33 to column 32, line 66).  Control of Echinochloa crus-galli and Digitaria sanguinalis, is demonstrated (Embodiment 9, Table VI at columns 67-68).   Control of grass weeds in general is disclosed (column 30, lines 64-68).  
1 discloses that cinmethylin is a herbicide that can control important weeds in rice, including Echinochloa species, at 25-100 g/ha (pages 195-196). 
Gewehr et al. (US 2008/0234131) disclose herbicidal mixture of (A) cinmethylin + (B) dinitroaniline herbicide such as trifluralin2 for control of weeds, including resistant weeds which are resistant to ACCase inhibitor herbicides (paragraphs 2-9, 18-19, 22-29, 42).  Control of grass weeds in many crops such as maize, soya, and cereals such as wheat and rye is disclosed.  See paragraphs 46-48.  Cinmethylin (A) is preferably applied at 5-2500 g/ha, the dinitroaniline herbicide (B) is preferably applied at 5-3000 g/ha, at a ratio of (A) to (B) of 10:1 to 1:50.  See paragraphs 65-68.  
Heap is cited to establish the known facts about herbicide resistant weeds.  
As of the article’s publication date of January 15, 2014, 404 unique cases of herbicide resistance were known to exist, wherein 220 resistant weed species and resistance to 21 of the 25 known herbicide sites of action were identified (page 1307, left column; page 1308, Table 1).  There are 65 unique cases of multiple resistance in weeds (page 1310, right column; see Figures 4, 5 and 9).  
Wheat, corn, and soybean have the greatest number of resistant weed species (id.; see also Table 3 on page 1312).  
The herbicide groups that have the most resistant weeds include ALS inhibitors (HRAC B), ACCase inhibitors (HRAC A),  and photosystem II inhibitors (HRAC C) – see page 1307, right column – as well as 
51 grasses have developed resistance to ALS inhibitors (HRAC B), 43 grasses have developed resistance to ACCase inhibitors (HRAC A), and 22 grasses have developed resistance to photosystem II inhibitors (group C).  See the full data on page 1308, Table 1.   
The most common herbicide resistance management strategy is to rotate herbicide sites of action (page 1312, paragraph bridging left and right columns).  
Cross et al. teach that annual bluegrass, Poa annua, is the most problematic winter annual weed in managed turfgrass and it has developed resistance to ALS inhibiting herbicides –see the data in Table 1 for the resistant biotypes SCr and GAr on  page 386.  Continued use of the same mode of herbicidal action can select for herbicide resistant weed biotypes, and cases of evolved resistance to triazines (which are photosystem II inhibitors, HRAC C1), dinitroanilines, glyphosate, and ALS inhibitors are known in Poa annua (page 384, left column).  Cross et al. teach that herbicides with modes of action “other than ALS inhibition” would be required to control ALS inhibitor-resistant Poa annua (page 388, right column, first full paragraph).  
Kraus et al. (US 2014/0309116) disclose 1,2,5-oxadiazole compounds having herbicidal activity (paragraphs 9-44), which can be used in various crop plants such as wheat (Triticum aestivum), barley (Hordeum vulgare), rye (Secale cereale) (paragraph 198), and formulated with auxiliaries which are customary in crop protection cinmethylin is disclosed as a herbicide that does not have the same mode of activity as most of the widely used herbicides in this field, including (paragraphs 264-300):
alloxydim, clodinafop, fenoxaprop, which are acetyl CoA carboxylase inhibitors (HRAC A);
ALS inhibitors (HRAC B);
the triazines atrazine, simazine, and terbuthylazine, which are photosynthesis inhibitors (HRAC C1);
diflufenican, fluridone, flurtamone, which are phytoene desaturase inhibitors (HRAC F1);
mesotrione, isoxaflutole, tembotrione, which are hydroxyphenyl pyruvate dioxygenase inhibitors (HRAC F2);
clomazone, which is a DOXP synthase inhibitor (HRAC F4);
dinitroanilines trifluralin and pendimethalin, which are mitosis inhibitors (HRAC K1); and
VLCFA inhibitors (HRAC K3).  
Use of safeners such as benoxacor, cloquintocet, cyometrinil is further disclosed (paragraphs 262, 301-302).
Young (US 2016/0000074) is cited to establish that cinmethylin is a well-known herbicide in turfgrass, and cinmethylin has been taught to be used in turfgrass to control Poa annua in combination with another herbicide, sarmentine (paragraphs 11, 28-29, 31, 

However, the ordinary skilled artisan in this field would have recognized that undesirable vegetation such as Poa annua has developed resistance to many of the herbicidal mode of action such as ALS inhibition and photosystem II inhibition (Cross et al.).  Against such a tolerant or resistant weed, the ordinary skilled artisan would have been motivated to select cinmethylin, a known herbicide against grass weed and a known herbicide in turf management, which does not deliver its phytotoxicity by ALS inhibition, photosystem II inhibition, or many other known modes of action against which weeds have developed tolerance or resistance, including ACCase inhibition.  Use in crop plants as claimed would have been obvious because cinmethylin is known to be useful in such crop plants (Payne et al., Young). 
Claim 25 requires cinmethylin as the only herbicidal active ingredient.  This claim scope would have been obvious to the ordinary skilled artisan in field circumstances wherein the target Digitaria, Echinochloa or Poa weed biotype is sensitive to cinmethylin by itself. There would be no need to add another herbicide when cinmethylin by itself would be effective.  Such practice would be obtained by the ordinary skilled artisan upon routine optimization. 
Claim 27 recites the further application of a safener C.  This feature would have been obvious due to the motivation to further protect crop plants. Kraus et al. also teach the incorporation of safeners when using cinmethylin.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Applicant’s arguments and declaration filed on 12/13/2021 have been given due consideration but they were deemed unpersuasive.  
Applicant makes many different arguments so each argument will be addressed hereinbelow, but the main argument appears to be that “the fact that cinmethylin does not fall within an HRAC category does not suggest that cinmethylin will be able to control resistant weeds as effectively as non-resistant weeds.”  This is an erroneous argument as set forth below.  Claim 17 will be analyzed to rebut Applicant’s argument, but many additional dependent claim features are also covered in the course of this analysis.  
Claim 17 requires (1) applying cinmethylin, (2) to control a Digitaria, Echinochloa, or Poa weed, (3) wherein the weed is resistant or tolerant to at least one herbicide.  
Payne teaches his compound, including cinmethylin, to be “particularly active with respect to grassy weeds” (emphases added) (column 30, lines 54-55).  Undesirable plants of the Digitaria, Echinochloa, or Poa genus are grassy weeds, so application against such grassy weeds would have been obvious even without any further teachings from the prior art.  But there are further teachings from the prior art.  Payne specifically exemplifies cinmethylin applied to Echinochloa crus-galli and Digitaria sanguinalis (Table VI in columns 67-68, Embodiment 9).  Cinmethylin obtained the highest rating of total kill against E. crus-galli.  Against Digitaria sanguinalis, cinmethylin obtained an 8 rating on 0 to 9 scale, wherein the 8 rating is defined as “Plant severely damaged and expected to die.”  Payne clearly teaches or suggests application of cinmethylin to Digitaria, Echinochloa, or Poa weeds, which are all grassy weeds.  
Regarding controlling weeds that are resistant or tolerant to at least one herbicide, claim 17 is not specific as to the level of control and the level of the resistance or tolerance – how much control is required to fall within the metes and bounds of the claim, how much tolerance or resistance is required, and what is the weed tolerant or resistant to?  
How much control is required?
Level of control is an important consideration here because the claimed invention is for controlling a weed that is difficult to control when using at least one herbicide, the herbicide to which the weed has developed resistance or tolerance.  
So what constitutes “controlling” as recited in the claims?  Is it 50% control, 80%, or something else?  In Table 2 on page 58, 125 g/ha cinmethylin is 70% effective against ryegrass biotype BT 12-307, whereas 125 g/ha of flufenacet is only 15% effective against the same biotype.  Additionally, in applying cinmethylin with another herbicide, level of control is as low as 15%, 30%, 35%, 60%, and 65%.  See Table 3 on page 63, data for “herbicide A + cyhalofop-butyl.”  Hence, even though ryegrass in Table 2 and tested weeds in Table 3 are not weed plants selected from the genera Digitaria, Echinochloa and Poa, these specification disclosures provide guidance as to what is meant by “controlling” in Applicant’s invention – the level of weed control which is greater than the control obtained with the herbicide that the weed is resistant or tolerant to, including control that is as low as 15%, and also including 70% or higher.  
How much tolerance is required? 
Specification Example I tested six biotypes of blackgrass, Alopercurus myosuroides, with “varying degrees of resistance towards a range of modes of action according to the HRAC …” (sentence bridging pages 56-57).  The biotype BT 10-170 is 5% tolerant to flufenacet – the sensitive biotype BT 14-116 was 100% sensitive to flufenacet, whereas the tolerant BT 10-170 was 95% sensitive (Table 1 on page 58).  
Thus, even 5% tolerance or resistance appears to be within the metes and bounds of the claim scope. Further, there is nothing in the claim language that requires resistance or tolerance to more than one herbicide or more than one mode of action.  Tolerance or resistance to one herbicide or one mode of action is sufficient to be readable on claim 17.  
Resistance or tolerance to what?
Claim 17 does not set forth the nature of the herbicidal resistance or tolerance.  The claims do not specify whether the resistance or tolerance is due to target-site resistance, enhanced metabolism, decreased absorption or translocation, herbide sequestration, or gene amplification.  Hence, claim 17 is readable on resistance or tolerance due to any of these resistance/tolerance mechanisms (e.g., a single herbicide or single mode of action), wherein the resistance or tolerance level can be 5% compared to the sensitive biotype (see previous paragraph for rationale for 5%).  
Therefore, the claims are readable on controlling a Digitaria, Echinochloa, or Poa weed at a level that is greater than the level obtainable by the herbicide against which the weed has developed some resistance or tolerance, including 5% reduced sensitivity, and level of control that encompasses even 15% control or higher such as 70%, wherein the resistance or tolerance can be against any single herbicide, single mode of action, or mechanism for developing resistance/tolerance.  The cited prior art teachings combine to fairly suggest this scope of the claimed invention.  
Having established the metes and bounds of independent claim 17, Applicant’s main argument can be seen as clearly erroneous.  Applicant argues “the fact that cinmethylin does not fall within an HRAC category does not suggest that cinmethylin will be able to control resistant weeds as effectively as non-resistant weeds,” but Applicant is distorting the scope of the claims.  Claim 17 and all other pending claims do not require control that is as effective as non-resistant weeds.  As discussed previously, all that the claims require is a level of control that is greater than that of the herbicide to which the weed is resistant or tolerant. 
Additionally, claim 17 does not require that the resistance or tolerance is to any specific target site or non-target site, e.g., enhanced metabolism, decreased absorption/translocation, gene amplification.  All that claim 17 requires is resistance or tolerance, which could be resistance or tolerance to a single target site or mode of action, such as ACCase inhibitor (claims 20, 37), ALS inhibitor (claims 20, 36, 37), VLCFA inhibitor (claim 37), or photosystem II inhibitor (claims 20, 36, 37).  Heap teaches, “The most common herbicide-resistance management practice is to rotate herbicide sites of action” (page 1312), and Cross et al. teach that herbicides with modes of action “other than ALS inhibition” would be required to control ALS inhibitor-resistant Poa annua (page 388, right column, first full paragraph).  Moreover, Heap teaches that there were only 65 cases of weeds having resistance to multiple modes of action at the time of his study (2013, see Figure 9), which means there are many weeds that are resistant to just one mode of action.  See page 1310, right column; Figure 9.  Because cinmethylin is not an ACCase inhibitor, ALS inhibitor, VLCFA inhibitor, or photosystem II inhibitor, the ordinary skilled artisan would have found it obvious to apply cinmethylin to the claimed weeds that have developed resistance or tolerance to any one of those modes of action with an expectation that the weeds would be controlled, as claimed.  
On pages 7-8 of the response filed on 12/13/2021, Applicant states that the specification examples support Applicant’s arguments, Table 1 on page 58 in particular.  However, Table 1 tested blackgrass, which is Alopecurus myosuroides.  That is to say, blackgrass does not read on the claims, which require a weed from the genera Digitaria, Echinochloa, or Poa.  
Even if Table 1 disclosed results that were directly relevant to the claims, that does not necessarily lead to a conclusion that the prior art does not suggest the claimed invention.  It must be emphasized, there is no claim-recited requirement that the weed is resistant to more than one mode of action or mechanism.  Applicant is arguing for a claim that has not been written yet.  
Applicant also argues that the prior art does not individually or collectively disclose, teach or suggest cinmethylin against Digitaria, Echinochloa, and Poa weeds resistant or tolerant to the specific herbicide classes/modes of action of claim 17 or dependent claims 20, 36, and 37.  The Examiner believes such argument has been rebutted already in the above discussions of the prior art teachings.  It would have been obvious to the ordinary skilled artisan to apply a herbicide that is not, for example an ALS inhibitor herbicide, to control a grassy weed such as Digitaria, Echinochloa or Poa weed that has developed resistance to ALS inhibition.  Payne teaches that cinmethylin is “particularly active with respect to grassy weeds” (column 30, lines 52-68), and applying a herbicide that is not an ALS inhibitor to control weeds that are resistant to ALS inhibitors would have been obvious for the reasons discussed above. 
Individual criticisms of each cited reference are noted, but the Examiner maintains the teachings set forth above which are suggestive of the claimed invention.  Young is criticized in particular for supposedly teaching away “from selecting cinmethylin as another herbicide for controlling the same weed Poa annua in turfgrass,” because cinmethylin can be used as a second herbicide.  This is a most unpersuasive argument.  Young actually teaches that “it may be advantageous to use other active ingredients that are commonly used in standard turf management practices” (emphasis added) and discloses cinmethylin as the second herbicide to be used (paragraphs 28-31).  When taken with Payne’s teaching that cinmethylin is particularly active against grassy weeds, and Cross’s teaching that “[h]erbicides with modes of action other than ALS inhibition would be required” to control Poa annua that are resistant to ALS inhibitors, the prior art is amply suggestive of the claimed invention.   
For the foregoing reasons, Applicant’s arguments are deemed unpersuasive and this ground of rejection must be maintained.  No claim is allowed.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Submitted by Applicant in the IDS of 8/29/2018. 
        2 Trifluralin is an HRAC K1 herbicide, an inhibitor of microtubule assembly.